OFFICE       OF   THE    ATTORNEY         GENERAL     OF   TEXAS

                                       AUSTIN




Eononblo Ooorm 8. Sheppard
CaPptrol.br0r PublioAooottnta
Autltl,Toxu

Dear    slrt




YOU    d@0     uk   th0 fttrth~rtpthitt~ Or Uh0thBr OL? ttOt t&X9
Wu]A     b0 ~7
             &itfWW*     h        th0 po~8 prOdUOtiO#I hXO@ On
the royalty lnterutotthe                   mu-      lath*    oueowhu'otha
royaltyifip&lo                 inoil amduhonthe             royaltyi8p
able la mommy obtdmed             im       the lmn4own.r'~ (loo           w'o
@hUa Or the 0%     In other wordm, im ttnn uty terffOr-
wee In the tax llabllit~by *lrt~e or tha roplt being
paymblo in 011 lo one inataaooan4 being poyabloIIImonq
obtalnd imm the 1audom.r'~ lharo of tha oil in the oth-
Xonorablo George               Ii. Sheppard, May 18, 1939, Page 8




           The part8 or Artlole 7087a material to thlm dim-
ottufon rud   08 r0iitttmt

                     'saotlon 1.   (1). Ibr the purpomo
                or this A0t  *p~=0att00~*mii   ~UL 8tty
                poraon owalng, oontmlllng, auuglmg or
                laaslng any 011 ~011 and/or my penon
                who produou in my maxmu      sny 011 by
                taklttg it her the la-tb or rd.on    la
                this stat., and ahall l.tlolUd~au7 p*r-
                aon olmlttguty royalty or other Inter-
                lt Inulyo ilo r 1 tn  ~r a lu*
                                            whothu     pro-
                dttod by ~hlm, or by eam# other pormn a&
                hla bohali, llthu   by leuo,  oontraot or
                Oth~nriU.

                     "'(01. ‘lb y a lty ~o wnlohalluti
                                                n’
                ana lnoludoal1por8oM    wnlng ai~mln-
                oral rlght8 tan&or of prodttolng luu-
                hold wlthln this gtata, other thantbo
                wrklng ltttaruf, rhloh wrklng    lntwwt
                L8 that or tha por8onhmlagthe mumge-
                mnt and aperationof the roll.,
                        =swtlott0.            (1.).There       le hereby
                leied  an 000upat10n tu  on 011 pmduo*d
                within thir Stat. oi two an6 thrae-qmr-
                ten oonk (e-s/4+1pu bun1 or fbrtp
                tw (42)rtulaard&ollon& aaid tu
                shallbe oo8pWd %&oath* tota b8rrelm
                0r   011 produoodor ldv4pl    rrm the.
                lutb    or vmt.sr8of thi8 St&m wlthout
                sty dduotlolu, ud #hall bo bum4 upon
                tutk tablea rhalagona hunAnd par oont
                0$~,“16~g~;:h                    -d     ua0f       PI-
                                 .

                     “(61. The tu &rein lorlod shall
                bo borne rrtabll by all lntererted paz-
                tiu, inomcling ?Qyalt~ intueots    mm&
                pro&oar8 u&/or gurOhwox% of oli uo
                hanby      authorlxod 8nd nqulrod                  ta rlth-
                h0ia    iron    MY   patrat       6~0    int~8td
                putlu.          the pmportlonate tu &a*.* -L“
                Aa far a8 wo hauro hour lblo to 40k1ain0, thuo
uo   aa   Tuu      appellate oourt oaaw paming dlreotly on the
Honorable George ?I. ShoppaM,          Ymy l&, 1939. Paga S



llablllty of the lmndormarm that you tmk about.     Xowevu,
am 8t8td   in your lettor, l.n the om8e or OIVUP NO. 1 011
Corporation vs. Shsppmnl, 89 S.W. (ed) 1ORl (writ or u-
ror rr!ht806), the quemtlonham beon ummlrd      h rmgua to
Unlrermlty lands lea804 for 011 darolopeont by tha omor,
the Unlrormlty of Tox~, a l/et& roymlty balng rda5.tmd.
In that omae it wmm held thmt 8 grwmr produotlon oll tu
umm not due on the royalty lnbrsmt or the Unltarmlty. In
the Oroup No. 1 011 Corporation oamm, the oourt mmid:

                 "Ho ooamtnto the mot ti levy tha
            tu  a,@nmt the +rrlow latmn8t holQ-
            lr8 la the oil pndttood, lnoludlngthe
            prptlttou 8ttd roymlty owttum other .tha
            the Unlrmrmltf, in pmportlon    b  th*lr
            rmmpemtlve intarmmt8; . . .*

            We   think it im llportmntto notloe thmt tbim             18
wt   a pmputy      tax, but it is ma oooupmtion      tu.      Attor
moaml+rmblo 8tuQ         vm hare oomm ta the oonolu~lonthmt
th0 r8Ot that the i8ftd rrOW UhiOh thlm Ofi 18 p~dttO&  18
oxapt  fnu tumtloa   does aot result in the prodttotiott0r
tha ollbmlBgoxuptirortho                gm*mproduotlontu.     In
the 8aau ot Tru8te.8 ot Cook'8           X8tmte ~8. Sheppard,89 S.
1. (&I) 1Ogg     (writ   of   lr nx   rmfUUH6by Tmxmm Suprum Court,
8tta8frbd   by Ualtal stmtoa  aupnaa           court 1, the ooti,
rhlle dlattmming thla tax, mid;

                 Vhm tu 18 not 8galmt the oil
            roplt~.   It 18 lovlaa mm l 6XQm8 pro-
            daotlon tu on,tho bwl.lu.8 or proauo-
            iag oil."

In Uroup Ho. loll        Corporation 18. Shopputl,    mpn,      the
oourt,lpwJking or thlm tu, lm1at
                    'The tu     18 lorisd on the buolnomm
            or oooupmtlon0r ~roauolngthe oil . . .
            ml. tu . . . I.8 a porn8 pmduotlon or
            gromm reomlptm tu,   tha amount or the
            tu being rsamurd by the groom lotlvlty
            of the budn.88,   mad 18 under the author-
            1tiem an mooupmtlont8x."

          Wo think the&'. lm a 8ound rmamau whr thlm (~~a8
produotlon 011 t8x lm not duo on the ror8lty lq*aremtor
l OltJ, tOW7t or tillag8; and that la that it lm is ooou-
patlon tax, and the Oonmtltutlon of Tuam prohibita the
Honorable Daorge H. Sheppard, May 19, 1939, Page 4



inpO8itiOtl    Or   OOOUplltiOtl   tUO8   011 WtliOipd   OO~OMtiOtI8
ln Artlole VIII. Saotlon 1, whloh ro8d8. 1x1part, 8m rol-
1OW8t

                   -The legI81mtura mmy lnpoaa 8 poll
              tu.   It ray ml80 IapOmo oooupmtlon taxm8,
              both upon n8tur8l por8Onm attd upon oorpo-
              rmtIon8, other thmn nunIol9ml, dolag bumi-
              M88  in th18 StSte.-
The wr48 %~nloIpil oorporatloama  olwrly lnoludo ml1
OitiO8, tOWtt8 Md Villq.8, 90 TOX. Jur. u.   we 8M Or
the opinion that the My8lty intOm8t Of 8 Oity, tom    or
rillyo 18 not 8UbjaOt to the gross PMduotiOtt Oir tU.

           fndopondent 8ohool 4Imtrlot8 mnd om       SOhOO1
diStriOt8 8M 1ikWli8a   RllttiOip81 OOl-QOMtiOM  Withh tbr
rmnlng or thmt pmrt or the CoMtltutlon.        h -0   VS.
",;;;tof D8llmm. Ito Tox.,SSl, 40 S.W. (~4) 20, the oaurt


                   Wohool di8triotm   8re looml pub110
              oorpor8tlOtt8 Or the 8m   gumred ohmrmo-
              ter 88 lunlolpml 00rpormtlons.~

In H8.rlinge~1Independent Sohqol D18triOt VS. C. Ii. P8go
mnd Brother, (CM.    App.) 46 S.W. (al) 903, the oourt lmid:
                     “Inbs&mtdUtt     8OhOO1   diStciot8 muoh
              u the on8 hen invo1t.d mro luthOrlmm4
              8n4 provided for ttndu thm Coamtltutlon
              and 18wm or this state.   nuthumoro,
              lwh di8ttiOt8  ar8 mUtiO~~8litiaS With
              the power8 Oonlerr.4 011 thmm by lmw.-

BI  Tlrtlla or the80  8UthOl’itiOS,      w  think the lmw lxmmp
tiOtt ira OOOU~8tiOtlt8WS           thmt lp911@8 t0 OitiW.  tOWI8
md TillageS Will 83.80 apply t0 lohool di8triOtS.           WS U’O,
thU@rOM,     Or the OpillIOn th8tthe        myiltl ifltW@8t Of *II
independent 8ohool di8triot          or 8 o-on   lohool dI8trIot
18 not 8ubjeOt to the grO88 produot.Loa 011 tU.

           we will now t&u upthl8.,,~mtion    lm ~gmrd   to
00Unt1.;, whloh 18 aor0 dlrrl0uitt0 umru      than the pro-
oedlng quntloa8.    In the Oroup No. 1 011 Corpormtlon
omn, whloh hold that 8 -88     pmduotlon   011 t&h8     not
dU0 Ott the myalty  itttUO8t Or th@ UnIYOr8Ity Of TmX88,
the court did not glre a reason for it8 holdIn&     8pp8r-
Honorable Ooorga R. Sheppard, May 1.8, 1939, Page 6



lntly 888uaing that Sreryono knew that 8uch ~(18 tho law,
aud that oruyonm knew tho roawn8 why; snd the 00~1% said:

                       "Ths mot mroly   lotIo4 the tu
               m6mlnmtroymlty      and other   lntaremtm
               rotobly, and we 40 not rogud the tu
               88 hmring bun  lovlod S@tl8t tho 8t.b
               or Unirormlty royalty iatoremt, boo8u8o
               thS LogI818turo wIl1 be pro8Uwd to
               know that the tu oould not bo 1Swf~lly
               lorlod mgmlnmt the Stmto or IJnlrorslty.*

10 hmvo  lurlno4 tho brldm rllo4 in tho lppollmto oouq% la
that 0880,  on4 ml1 Or the brIoi8 toko tho pomltlon thmt tlm
Vpinnitr'8    royalty lntonmt 18 aot mubJoot to this tmx,
without glrIn6 8ay rommoa or luthorlty, uoopt tho brlor
for appollmnt whloh OitiS  tho oplttlonof Att0rm.J Qottusl
Allrod te the CorptrOllor on Soptombor 86. 19SZL. in whloh
Opinion   it    WU     8.14:

                    *8vu thou&    . . . the Stat.
               should aotumlly oagmgo In the oooupm-
               tion 0r pnaduol4J 011, wm 40 not bo-
               llovo it oould Iapomo mu oooup*tlozt
               tu 0~ itdr.     while it 18 trUo thmt
               in tho 8bSonOO Of mOti8titUtIOIialprO-
               hlbltlon the Stoto w    tu ltmolf. tho
               promuaptlon 18 mlwaym m@nmt      mn lnton-
               tion to 60 80, and tho St8to Is irpll04-
               ly Inman. uulemm tho lntontlon to in-
               OlUdO the St8tO Im 010~1~ UUtirOStOd.
               8 cooloy oa Tmxmtion, 0ootIon Ml; 61
               S;J.    366.

                       “NO 8ttoh MttffOSt8tiOtA 18 to be
               round  in our CoamtItutioa or ltatutmm.
               Rather, it lm to bo Imp1104 trOn the pro-
               ~i8i~     or s00ti0n   i or ~rti010   0 th8t
               tw   impo8iti0tt   or 8t8 000up8tiott tu  ttp-
               on tho 8t8tO Im prPhibltod."


               court had mom roawtt la rind v&on it mmdo
               The
it8 holdlq in the Group Ho. 1 011 Corpormtloa omsa Vhat-.
over that romwn   was. we think it will 8991~ with equal

intSio;t 18 not 8ubjSot to the grOS0 prOdUOtIOi 0i.l tax.-
It I8y bo that the 0Oui.t iolt that tho Stat. should not
Honorable George    li.   Sheppard, May 18, 1939, Page 6



t8X it801f.
     8 Cooloy on Tumtlon,    4th Ed., lSl2
     b&lo Point Irrlgmtlott DlstrIot vs. Cordon, 157
          ol-0. 181, 1 2’80. (84) 605
     8t8to tn. Board or County c000d8810n0r8, 166
          Okla. 78, 85 Pmo. (Rd) 1074
     std.0 V8. LOOk., 89 1. X.X. 118, 819 P80. 790,
          30 A.L.R. 407
     8t8tS T8. 9~11th (MO.) 90 S.W. (zd) 405

          The SW   l-.SWW that lX8mpt Oit.108 iX3BBIthi8 tu
might 8180 mpply to oouAtio8, mnd thmt 18 thot they mro,, In
on0 same. mu4lolpa.loorpor8tlonm.
     Eoi(o1 TS. Ulohltm County, 64 Tox. SOB, 19
          6.1. 568
     Johnwn VII. Lhtto Cotttit',
                               15 Tox. Cir. App.
          al, 59~S.U. 995
     Brlte vs. Atuoom8 County, a47 S.W. 878.

          In SO Tex. Jim. lb, it Im lmI4:
                  ". . . th.' (OOtULti.8)82.WOhUi-
          ii.4 88 MttiOipti OOrpoZ8tiOM       by the
          Con8tItutIon."

Th8t St8tWttt  in Toxam JurI8prudo~oo ha8 ~sforono. to the
hot thmt tha ho8dIng Or h?tiOlO XI Or tho Toxmm cOn8titlt-
tlon is lntgtlod "liunlolpml Corpormtlon8" and it domlm with
OOWtiO8 U WOii 88 Oiti88, t&It& ittsOOtiOtt s Or thmt Ml-
018 it lmymt

               "Ro county, olty. or other nrmiol-
          pml oorpor8tlon mhmll honmftor booms
          l mubsorlbar to the ompltml or any prl-
          r*to oorpormtlon or a8wol8tIon, or m8ko
          any mppmgirl8tlon or dondlon to tho mom,
          or in 8ttywls~loan It8 omait; . . .*

          ThO.0 Wrd8       Indlomto thmt the timnon    Of the COn-
ltltution Intendod to inolude oountlom when they umad thm
words %unlolpml     OOrpo~tlonmO.
          Wo 8ro or the oplnlon that the roymlty        Itttus8t
or a oounty Is not subjoot to the grO.8 pmauotkiirnOil tax.
          Tho oonoluoIons wo hare roaohod In thi8 opinion
up to th18 point am In agroenbent with the oonolusion maohod
Honorable 0wrp.e H. iiheppard, May 18, 1939, Page 7



in mn opinion written by 8.n A88iOtwt mdor Attorney   DenOr-
ml YoCrsw to the Conrptrollor on April Z0, 1937, holding
that tho city 0r RofUgIo w*s iK#t llsblo ror thi8 tu  on
its roymlty Intenst rr0r its land thot was U88d ror a pub-
110 purposs, end mlw In mgroomont with our Oplnlon lo.
O-442, dmtod Ymmh Z8, 1939, holding that yalls County ums
not llmblo for this tsx on it8 r0yml.t' Interest iron its
pub110 lohool land, but dlrroront roa8on8 than the onom
given hue wuo relied   on in those OpiUIOUS.

           We will now tsko up thi8 quootion In rogmrd to
ohmrItmble and olmmeromynmry lastltutlonm. Wo 888~      that
y0u hmro rorsroaoo to prIr*toly owaod lnrtItutl0ns 8n4
not t0 8tata  or oounty~owa~a ln8tltutloam.   we ooasiaor
the wr48 *ohmrltsblS* ma4 *01oom8yamx7*     +o hmr, the
lmmmsmaiag.     In the OUO Of MiXOn T8. Brown, & r.1.
459, t14 980. 524, th. OOUrt  8ddt

                     “*klOOm08~n~’            ha8
                                      boon the SUb-
            jOOt     Or   UOh   &diOiti
                                   di8OUSSiOtt mu&!
            itttUQmt8tiW,    8Ud it 18 AMOS'
            oonoe4s4 that ~olmmaomynmry~  18 myaoa-
            JnroU8 With 'ohmrItmble' 88 the l8ttu
            tUXB     18   Wed    itt   it8   t@OhttiOd   8OMO   fn
            18W. w cm.    -8   80 COrpW   JUtiS 399;
            Emburgher  I. Cornell UnlrormIty, 9
            x180. Rmp. 564, 164 M.Y. SUpQ. 46-48;
            PWPlS v. COgmwoll, 11s cml. reo, 45
            Pmm. R70, 2igL.R.A. MO."                 .
           The .onstitutlOtd   and St8tttto~ 9rOV101OaS thmt
deal with the80 inmtltutioa8 arm Art1010 WI,         sootion R,
Or the cOtt8titUtiOtI  Of TOW,   iUId htiOi0   TiM)  Of th0 Ro-
TiSOd cm1      st8tUk8 Or TOxmS.    Art1010  TIII,  8ootloa t,
Q?OVidO8.   itt   put,    88    rOuOUOt

                     "All OOOup8tiOa          tU.8
                                       8hsll bm
            lqu8l sad wtiromupoa   the muio 01888
            or lubjootm within the llmlts of the
            mthority levy-    thm tui but the
            legimlaturo ray, by gmnorml lmm, ox-
            lmp trrpn taxation pub110 proporty
            used ror pub110 &urpomom; 8otual pl8088
            or (or) rollgIouo wrmhlp, 8lmo sn7
            property owned by 8 ohUr8h or by 8      ..~
            strlotly rollgiou8 loal*ty ror the ox:-
            oluolro UP. 88 8 dml1l.q  plaoe rOr the
            mInI8try of 8UOh ohuroh or religious SO-
Honorable George H. Sheppard, Yap 18, 1959, Page 8



          o1ety.i pmvlded that auoh l xanption
          ahall not axtend to more property than
          I8 raa8onably neoO88ary for a dwolllnq
          plaoa 8nd In no lrent mol.0 than one
          aora 0r land; ~laoeo 0r burial not hald
          r0r prlrat8 or oorporata kmoflt: all
          building8  uudlxolu8Iroly and owned by
          ~r8OllO OC    tlMOOi8tiOn8      Of   9armII8 fOr
          8Oh001 pUl-pO808 and the Ih@O888aq fUmi-
          tUr6     Of 811   8OhOOl8 md 9rO9Orty U8Od
          lXOlU8ivdJ        and nauxubly     ne88888q I8
          00nau0ting MY 88800iation 0tigwea            in
          promtin& tha ~-mlI&ow, eduoational
          Md 948IOti 6eTeiOpunt           Or b0y8,,girlSs
          young nea or young wmn          oper8tIw under
          8 8tmto or Hationd or(l8nIratIon Of llka
          oharaoter; al80 the end-t             fund8 of
          8uOh i~8titUtiOlu       Of h8ming     Wld tii-
          glen not wad with a rler to 9mflt;              and
          When the 8aPd aXW illTO8tOd        in bond8 Or
          mrtgwe8,        or InlUid OrOther prOpOrt
          whioh ha8 been and 8hti h8X'WLftOr ba
          bought in by 8uoh in8tItutIon8 under
          r0noi08tm         tie8 made to lti8Q       or
         ,pmteot mob bond8 or mortg8&88, th8t
          8UOh exemption of 8uoh land and pr09orty
          8hall oontlnua only ror t* year8 after
          the 9UrOh8H Of th8 m             at 8tiOh 8ilO by
          8uOh lMtItution8 8nd no longer, and ln-
          8titUtiOll8     Of 9Ul'Oly QUbliO oharity; Md
          all law8 exempting property irPmtumtIon
          other than the pnqmrty         8b0VO mntlomd
          8hall be null md roId.*



               "Ths roll-    9mpOrty             8htil bo OX-
          empt fmm t8xat10n, to-wit:

                       Pub110 OharItIe8. - All build-
          i438   ;IZiongi, t0 ilUtitUtiOIl8          of   mrely
          pub110 oharlty, together with the land8
          belonging to and 0OOUpI8d by 8wh IMti-
          tutIon not based or othor*Imo uaod with
          l ti8W    t0 pmfit,   UIIh88      8UOh r&8         Md
          QJFOfit8 and all EOli@y8        and oredit        ale’
          appropriated by suoh lmtltutlon8                8olely
          t0  8U8tain   8Uoh in8titUtiOll8       aIld   iOr    the
Ronorable George R. Sheppard, May 18, 1959, Page 0


                  bonefit Or tha 8iOk and dI8abi.d -bar8
                  uld thalr f88iilie8'tUId th8 bUri81 Of the
                        or for the raIntumn00  or pu8on8
                 k~‘unablo    to provide for thYIIelva8,
                 rhdher 8Uoh QUMM     U. mw8b.m                    Of 8uoh
                 irr8titUtiW8 OC UOt. . .*

          w0 uo not 0di0a    upon hem t0 a00ia0      wh8th0r or
Wt thi8 OOMtitUtiOd.     QSOYi8iOn Would PO&t       the Led81+
tur. t0 la 8p a  tohuitablo irutitution     tror  UI oOOUQ8tlO,,
tu  lIk8 the on8 in qumtlon.      lio@u'dl.o88 of the l&da-
tit@lUthOrity~            it 18 OitIU       Irma     a mading        Or h~%iOh             73.60'
that the       h(Li818tUH       ha. 0nly-~2iwt~a prlv8te                   ohultablo
f.lUtitUtiOM         r&W8    tU8tiOli 0 thalr 9r99Wty.                     h8 the @'08fI
proauotiw         oil tu         I8 ui oostlon          ta x, ma         not l tu on
QEOQ8tiye        the8a    iB8titUtlOM        WOdd     nOt    be   l--t       iror      it,

                 'W. -0 Of the 09inI0ll that the my8lty inf@X'08tL
or     8 prIT8toly       mm.4
                            oharIt8bla or OlOOmO8ynary lmtitu-
tiOn     18    8ubjeOt to the -88   QWdUOtiOII  Oil tu.


                 we Win      -     t&O     UQ PUr      h8t    qUa8tiOll,      ti       th&
I8 whothor or not them 18 my airr0m~0   In the roymlty
Ownor* tu llabIlIty for ylo88 pzvdUotIon t8xos by dirturn
of the myalty beI= pmyablc %q.~a In one Ilutanoo 8nd bo-
ins    paymblo      ln   m0noy    obthma      rr0m     the   3.8naonnor*8          8huu.     of
the oil In the other Irutanoo.   Uo ,thInk thli qurtlan! Ii
8m88ma   by the vary raowt   0884 or 23h8pp@Sd vs. 8t8nolIna
oil & ou  co., us   8.1. (84) 645 (writ or umr     l'8fU8Od),
in WhiOh it W88 Mid, OOUOUVi~     thi8 tU,   l8 fO~oW8:

                      %    8t8tuto m8nIto8tly lays the tu
                 upon th8 ownor or any oharaotar or almot
                 Of ti+i8te   htOm8t   in the OU 80tUdly
                 JIXUdUOOd, OT in 'It8 tilo0,' WIthOUt ZW-
                 6~x4 to the tit10 to the 0Il elther be-
                 fore or after lorar8noo; and wIthOut I)-
                 6U-d t0 8nf UtIit~    Oh88i'fiOatiOollOr
                 nononolatur8.  we 8~  dlmot or irwdiato
                 to di8tin@i8h  8uah intem8t   tram that of
                 a mm   limOr,   *ho80 int8m8t   18 Ody  OOl-
                 1akXW.l a8 808Urity   iOr 8 pU8OMl   obllga-
                 tlon of abwlute           lI8bllIty.

                         ". . . it I8 oleu   that the tu wula
                 rall upon the myalty     owner to the 8xtht
                 Or hi8 intaX'O8t, r@gUa.h88     Of *ether tb
                 myrrlty ~88 pay8bh    In oil, out 0r 0I.l. or
Honorable     George       II.   Sheppard,       May    10. 1939, Page 10



              in the ~r8lue of 011.                Cook      EIt8tO Oa80,
              8UPM.         And thi8 18 m              baO8U88      tha rOy-
              a.lty o,wnor*8 Intarast In                 pmauotion       I8
              8UOh 88 t0 m8ke hk                 W¶    iUhlr8tOd       9Uty
              8na     8   *proauoar*         wlthln th8 mo8~11450r
              the     8tatUtO.      ‘.   .   ”


              day~im18           or the 8uthority juiltquotaa, w0                  U*   of
th0 opinion that thorn 18 no airremnoa In the royalty om-
.I’8 tu lIabIlIty ror 6ro88  produotion tUO8   by virtueor
thO royilty b8Ing payable In 011 In one In8tum    and being
Qy8bie      in IDBeg       Obt8iIbBd rrOa         th0 1-d          Omer’8   8hUe    Of tb
oil In the'othar Ilutrnoe.




COFUM



A9PROVRDr

 s----F              v
ATlQFSRYUEtWiALOFTMAB